

EXHIBIT 10.130.1 : Certain confidential information in this Exhibit 10.130.1 was
omitted and filed separately with the Securities and Exchange Commission (“SEC”)
with a request for confidential treatment by Inter Parfums, Inc.


--------------------------------------------------------------------------------

CONTRACT RELATED TO TECHNICAL ASSISTANCE

--------------------------------------------------------------------------------



BY AND BETWEEN THE UNDERSIGNED:



- JEANNE LANVIN, corporation with its head office at 15, rue du Faubourg
Saint-Honoré, 75008 Paris, registered in the RCS de Paris under number 612 048
629, and represented by its Chair and Chief Executive Officer, Ms. Shaw Lan
CHU-WANG, hereafter referred to as “LANVIN”,



Of the first part,



AND




-  
INTER PARFUMS, corporation with its head office at 4, rond-point des Champs
Élysées, 75008 Paris, registered in the RCS de Paris under number 350 219 382,
and represented by its Chair and Chief Executive Officer, Mr. Philippe BENACIN,
hereafter referred to as “INTER PARFUMS”,

 
Of the second part,


IT IS FIRST AND FOREMOST UNDERSTOOD THAT:


LANVIN and INTER PARFUMS have, on this day, entered into:


- A contract related to the assignment of trademarks (the “Assignment Contract”)
under which LANVIN has assigned INTER PARFUMS a certain number of trademarks in
Class 3, international trademark deposit for its perfumes, toiletries and makeup
(with the exception of cosmetics). In accordance with the Assignment Contract,
LANVIN has a buyback option for assigned trademarks, effective on July 1, 2025
and
 

--------------------------------------------------------------------------------




-A contract related to the co-existence of trademarks (the “Co-existence
Contract”) under which the parties have made a certain number of agreements
related to the use of the trademarks in question.
LANVIN is recognized for its extensive know-how in the creation and design of
first-rate products and is ready to pass it along to INTER PARFUMS.


INTER PARFUMS is cognizant of this know-how and of the necessity to design and
develop its products, and will benefit from LANVIN’s direction in this matter.


The purpose of this agreement is to specify the conditions under which LANVIN
will provide counsel to INTER PARFUMS in the development of its products, in
respect of the provision in the Co-existence Contract.


THE PARTIES THEREFORE AGREE THAT:


ARTICLE 1 - DEFINITIONS


1.1
The expression “Net Global Sales” refers to the consolidated global sales of
Products (as defined hereafter), as it is calculated in accordance with French
general accounting principles applied in a consistent manner by INTER PARFUMS
(and in accordance with the IFRS standard when applicable), with a deduction
made from POS billing, since it is specified that it applies to the amount of
sales before taxes which is invoiced by INTER PARFUMS to all its “retailers”
(all points of sale or sales areas authorized to sell products bearing the
Jeanne Lanvin trademark to the final consumer) and “independent distributors”
(all independent businesses authorized to re-sell Products bearing the JEANNE
LANVIN trademark under a written contract or agreements with INTER PARFUMS, to
retailers in one or more countries. An independent distributor is understood to
be any entity not controlled by INTER PARFUMS within the meaning of the
provisions of Article 233-3 of the Commercial Code. Furthermore, the Net Global
Sales may not be lower than the portion related to INTER PARFUMS’ Products of
total net sales as published in its annual financial statements, with a
deduction made from POS. It is expressly understood by the parties that the
deduction of the sales from POS is conditional upon INTER PARFUMS not realizing
a margin of over [----------]1 on these POS;

 
1.2
The term “Trademarks” refers to trademarks, which are the subject of the
Assignment Contract.



1.3
The term “Products” refers to products sold directly or indirectly by INTER
PARFUMS using one or more of the Trademarks.

_________
1 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.130.1:1.


2

--------------------------------------------------------------------------------


 
ARTICLE 2 - SCOPE OF SERVICES


2.1
LANVIN agrees to provide counsel to INTER PARFUMS for the creation of Products
and the visual publicity related to the Products, at the following principal
stages (hereafter referred to as “Services”):

 
a. Finalization of Product design
b. Writing of briefs directed at creators (design and perfume) to provide them
with
guidelines
c. Finalization of the bottle design
d. Development and choice of juice
e. Development and choice of packaging
f. Choice of Product name
g. Design of visual publicity and page layout projects related to new products
to be advertised
h. Samples or models of the Products and their packaging
i. Mutual analysis of progress and results of the use of Products as well as
promotional products, if applicable
j. Quality of the Products' manufacturing
k. Use of the promotional and advertising budget
l. Establishment of new guidelines, as applicable
m. General guidelines, coherent with the image of the LANVIN trademark and other
LANVIN trademarks
n. Choice of several types of promotional items or products (outside the domain
of Products)
 
2.2
This counsel will be secondary to the realization of the above-mentioned
operations which will be the sole responsibility and under the sole initiative
of INTER PARFUMS.



2.3
LANVIN will provide services materially, through the participation of one or
more of its representatives at meetings organized by INTER PARFUMS on the themes
listed in paragraph 2.1 and, if applicable, it will provide work notes to INTER
PARFUMS on these matters based on the needs of INTER PARFUMS and the work
methodology adopted by the parties by mutual agreement.



2.4
LANVIN agrees to employ any means at its disposal to fulfill the obligations of
this contract. LANVIN will be under no obligation with respect to results
vis-à-vis INTER PARFUMS, particular with regard to objectives involving figures
for the Products' sales or profitability, for example.



3

--------------------------------------------------------------------------------


 
ARTICLE 3 - COMPENSATION


3.1
In compensation for its Services, INTER PARFUMS agrees to pay LANVIN an annual
lump sum, excluding taxes, net of all source withholding or other financial levy
of any kind, equal to [----------]2   of the Net Global Sales. This compensation
will be paid at four equal target dates by INTER PARFUMS to LANVIN within 30
days, respectively, following the end of each calendar quarter, on the basis of
a detailed statement of sales accompanied by the calculation of the
compensation.



3.2
Each year, INTER PARFUMS will send LANVIN a detailed statement of annual sales
for the past year before March 15 at the latest. This statement will be
certified by its auditor. The statement will serve as a basis for the
calculation of annual compensation for the past year. In the event that there is
an adjustment between the amount of quarterly compensation paid in the past year
and the amount of annual compensation calculated for the same year, the said
adjustment will be charged upwards or downwards on the amount of the target date
of the first quarter of the following year.



3.3
LANVIN will, at all times, have the right to audit, through an expert third
party of its choice, INTER PARFUMS’ statements, particularly the detailed
statement of annual sales of Products, and it will give reasonable notice. This
audit may apply to the four (4) past calendar years. INTER PARFUMS agrees to
keep past copies required for this purpose in the time required and to cooperate
fully with the audit. In the event that due compensation is adjusted over a
calendar year by an amount over [---------------]3 in favor of LANVIN, INTER
PARFUMS will bear, in addition to the adjustment of the compensation, the total
cost of the audit. Payment of additional compensation and payment for the cost
of the audit will be made, as applicable, within thirty (30) days following the
presentation of the result of the audit by LANVIN to INTER PARFUMS.



3.4
In the calculation of compensation for Services for each calendar quarter, the
amount of the Net Global Sales established in a currency other than the euro
will be converted to euros on the basis of exchange rates applied in Paris by
the Banque de France on the last day of the calendar quarter under
consideration.



3.5
Any delays in payment due by INTER PARFUMS to LANVIN in accordance with this
contract will automatically incur interest, without need for a formal notice by
LANVIN, at the prime rate of the ECB increased by 5 points, as of the date
payment is required by the contract.



ARTICLE 4 - DURATION OF THE CONTRACT


This contract will take effect upon its signing and will remain in effect until
June 30, 2019.
____________
2 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.130.1:2.
3 Confidential information omitted and filed separately with the SEC with a
request for confidential treatment by Inter Parfums, Inc. No. 10.130.1:3.
 
4

--------------------------------------------------------------------------------




ARTICLE 5- CONFIDENTIALITY


5.1
The parties agree to consider as strictly confidential and to treat as such all
information, regardless of its nature or support, collected in the execution of
this Contract, including the provisions of this Contract (hereafter referred to
as “Confidential Information”).



5.2
Notwithstanding the provisions of paragraph 5.1, INTER PARFUMS will be
authorized, in application of its status as a listed company, to disclose this
Confidential Information if this information should be revealed further to a
requirement of a regulation in effect, particularly if it relates to the stock
exchange or if this information should be revealed further to an injunction by a
judicial or administrative authority, with the provision that LANVIN is informed
and consulted beforehand regarding the terms of disclosure of this information.



5.3
All information known by the public is deemed non-confidential unless it is
compiled in a manner unknown to the public.



5.4
The parties agree to not disclose or allow to be disclosed, directly or
indirectly or through a third party, in whole or in part, any Confidential
Information of which they would are aware, to any third party whatsoever, with
the exception of employees and/or subcontractors requiring this information to
carry out their obligations.



5.5
The parties agree, in this regard, to take any necessary measures with respect
to employees and/or beneficiaries in order that they be subjected to this same
obligation of confidentiality.



5.6
The parties agree not to use the Confidential Information in a context other
than that of this contract.



5.7
Each party agrees to return upon request all documents or supporting documents,
as well as any copies thereof, obtained from the other party which contain
Confidential Information that will have been submitted to it in connection with
the execution of this Contract.



ARTICLE 6 - NOTIFICATIONS


All notifications made by one of the parties in connection with the execution of
this contract’s provisions must be sent, by registered mail with acknowledgment
of receipt, to the address of the other party’s head office, to the attention of
its legal representative, or any other person duly designated by said party.
 
5

--------------------------------------------------------------------------------




ARTICLE 7 - CONCILIATION / DISPUTES


In the event of a disagreement between the parties on the validity,
interpretation, execution and/or resolution of one of the provisions in these
contracts, the parties agree that, prior to initiating any contentious
procedure, they will follow the conciliation procedure outlined hereunder:


- First, competent operations managers of each of the parties will meet to
discuss the subject of disagreement, on the initiative of the most diligent
party, and as soon as possible, upon emergence of the disagreement. The goal of
this meeting will be to find an amiable solution to the disagreement in
question. Minutes of this meeting will be recorded by both parties.


- Secondly, if the meeting between the operations managers does not lead to an
amiable solution, the leading managing agents of each party will meet and make
their best efforts to resolve the disagreement amiably. This meeting must be
held as quickly as possible and no later than ten (10) days from the meeting
between operations managers.


If, in spite of the conciliation procedure, a proceeding goes forward on the
validity, interpretation, execution and/or resolution of the contracts, or if
one of the parties refuses to carry out the above-mentioned procedure with
diligence and good faith, this proceeding will be submitted to the exclusive
jurisdiction of the Paris Court of Appeal.


ARTICLE 8 - APPLICABLE LAW


This contract is subject to French Law.


Signed on July 30, 2007
In Paris
In two (2) originals

        /s/ Shaw Lan CHU-WANG     /s/ Philippe BENACIN

--------------------------------------------------------------------------------

JEANNE LANVIN SA    

--------------------------------------------------------------------------------

INTER PARFUMS Ms. Shaw Lan CHU-WANG     Mr. Philippe BENACIN

 
6

--------------------------------------------------------------------------------

